Citation Nr: 0715150	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-05 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial evaluation for the 
respiratory disability, to include a separate evaluation for 
sleep apnea.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the low back disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for the right knee disability.

4.  Entitlement to an initial evaluation in excess of 10 
percent for the left knee disability.

5.  Entitlement to an initial compensable evaluation for the 
gastroesophageal reflux disease (GERD) disability.

6.  Entitlement to an initial compensable evaluation for the 
bilateral foot disability.

7.  Entitlement to service connection for a right wrist 
disorder, claimed as carpal tunnel syndrome (CTS).

8.  Entitlement to service connection for a left wrist 
disorder, claimed as carpal tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from January 1982 to 
January 2002.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The case was 
subsequently transferred to the RO in Montgomery, Alabama 
after the appellant took up residence in that state.

The appellant appealed the initial 30 percent evaluation 
assigned to the respiratory disability when service 
connection was granted.  He has also appealed the initial 
evaluations assigned for the low back, bilateral knee and 
bilateral foot disabilities, as well as for the 
gastroesophageal reflux disease (GERD) disability.  The 
appellant is, in effect, asking for higher ratings effective 
from the date service connection was granted (February 1, 
2002).  See Fenderson v. West, 12 Vet. App. 119 (1999).  

After the appellant disagreed with the 30 percent initial 
respiratory disability evaluation, the Montgomery RO 
increased the rating from 30 to 60 percent, effective from 
February 1, 2002; however, it is presumed that he is seeking 
the maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded." AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Therefore, the issues on appeal 
are as set out on the title page.

The two increased initial rating issues and the two service 
connection issues being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant has not demonstrated ankylosis of the 
lumbar spine, moderate limitation of motion of the lumbar 
spine, intervertebral disc syndrome or muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.

2.  The appellant has not demonstrated ankylosis of the 
thoracolumbar spine nor has he demonstrated forward flexion 
limited to 60 degrees or a combined range of motion of the 
thoracolumbar spine limited to 120 degrees.

3.  There is no clinical evidence of ankylosis of either knee 
or of recurrent subluxation in either knee; the appellant's 
knee range of motion is from zero to 140 degrees with pain on 
use.

4.  There is clinical evidence of lateral instability in each 
knee; that instability is mild in degree in each knee.

5.  The appellant's GERD is not manifested by persistently 
recurrent epigastric distress with two or more of the 
following symptoms: dysphagia, pyrosis and regurgitation, 
accompanied by substernal or arm or shoulder pain that is 
productive of a considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the appellant's lumbar spine disability have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5289, 5292, 5293, 5295 (2002); Diagnostic 
Code 5293 (2003); 38 C.F.R. §§ 5235-5243 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for the right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5055, 5256, 5258, 5259, 5260, 5261 (2006).

3.  The criteria for an initial evaluation in excess of 10 
percent for the left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5256, 5258, 5259, 5260, 5261 (2006).

4.  The criteria for an initial separate rating of 10 percent 
each, but not more, for right knee and left knee instability 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.71a, Diagnostic Code 5257 (2006).

5.  The criteria for an initial compensable disability 
evaluation for the GERD disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.7, 
4.20, 4.114, Diagnostic Code 7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
increased rating claims by correspondence dated in November 
2003.  These documents informed the appellant of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  
In those letters, the RO informed the appellant about what 
was needed to establish entitlement to an increased rating.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The appellant was provided the "content-complying notice to 
which he was entitled."  Pelegrini v. Principi, 18 Vet. App. 
112, 122 (2004).  Consequently, the Board does not find that 
any late notice under the pertinent law requires remand to 
the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's service medical 
records and his retired military outpatient medical records.  
Private medical records are also included in the claims file.  

The appellant was afforded medical examinations for VA 
purposes.  38 U.S.C.A. § 5103A(d); Charles v. Principi, 16 
Vet. App. 370 (2002).  The appellant was informed about the 
kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The RO advised the appellant of such information relating to 
effective dates and disability ratings in correspondence 
dated in March 2006.  In addition, because the Board has 
considered the severity of the appellant's various 
disabilities from the date service connection was granted, 
such information is not applicable to these issues.  

The appellant was also provided with notice as to the 
clinical evidence necessary to establish increased ratings, 
as well as the assistance VA would provide.  Proceeding with 
this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.  Therefore, 
there is no duty to assist that was unmet and the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Medical evidence

In October 2001, prior to his discharge from service, the 
appellant underwent a medical examination for retirement.  
His posture and gait were normal.  The appellant demonstrated 
85 degrees of spinal flexion, as well as 30 degrees of 
extension and 35 degrees of right and left lateral extension.  
There was tenderness to palpation over the lumbar spine 
segments L3 to S1.  There was 1+ paraspinous muscle spasm.  
Straight leg raises were negative.  The appellant exhibited a 
range of motion of zero to 140 degrees in each knee.  
Ligamentous instability was demonstrated in each knee; this 
instability was less than five degrees in each knee.  The 
right knee had 1+ crepitus while the left knee had 3+ 
crepitus.  There was tenderness to palpation of the patellae 
and the tibial plateau regions.  Muscle strength was 5/5 in 
both upper and both lower extremities.  Radiographic 
examination of the appellant's lumbar spine and knees was 
normal.  

Review of the medical records from Fox Army Hospital, dated 
between April 2002 and March 2004, reveals that the appellant 
complained about knee arthritis in October 2002.  On 
examination, both knees were normal except for the presence 
of crepitus.  The appellant exhibited a normal gait.  
Sensation and strength were equal in the lower extremities.  
In March 2003, the appellant reported that he was exercising 
every day.  In ay 2003, the appellant stated that he had some 
lower back pain off and on.  He was noted to be on medication 
for his GERD condition.

The evidence of record also contains clinical records from a 
hospital sleep center dated in 2003.  In February 2003, the 
appellant complained of knee pain.  He denied chest pain.  He 
also complained of reflux and heartburn.  He denied a hiatal 
hernia, peptic ulcers, colon problems and hepatitis.  On 
physical examination, the appellant exhibited a normal 
station and gait.  CVA tenderness was absent.  There was no 
weakness or paralysis present.  Sensation was grossly intact.

II.  Analysis

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether they were raised by the appellant or 
not, as well as the entire history of the veteran's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
The knees are considered major joints.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

In addition, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The appellant has appealed the initial evaluations assigned 
for the various disabilities addressed here.  The Court held, 
in Fenderson v. West, 12 Vet. App. 119 (1999), that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the 
then-current severity of the disorder.  Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In that decision, the 
Court also discussed the concept of "staging" ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the 
period(s) in question.  

The issues before the Board are consequently taken to include 
whether there is any basis for a higher rating at any 
pertinent time, to include whether a higher rating currently 
is in order.


Back

The record indicates that the appellant's back symptoms have 
remained relatively constant throughout the rating period, 
and do not warrant the assignment of a disability evaluation 
greater than the 10 percent currently assigned.  

The regulations used to evaluate diseases and injuries of the 
spine have changed twice since the appellant was separated 
from service in January 2001.  These changes became effective 
on September 23, 2002, and on September 26, 2003.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 
5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 67 Fed. 
Reg. 54345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003); 68 Fed. Reg. 51454-58 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 
(2004))).

In February 2001, slight limitation of motion of the lumbar 
spine was rated 10 percent disabling and a 20 percent 
evaluation was warranted for moderate limitation of motion of 
the lumbar spine under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2000).  Under Diagnostic Code 5295, a 10 percent 
evaluation was warranted for a lumbosacral strain where there 
was characteristic pain on motion.  A 20 percent evaluation 
was warranted for a lumbosacral strain when there was muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  Id.

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  A 
40 percent evaluation was warranted for a severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion 
under Diagnostic Code 5295.

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2000).

In October 2001, the appellant's lumbar spine disability was 
manifested by a negative right straight leg raise, normal 
strength, a slightly decreased range of motion, tenderness to 
palpation, paraspinous muscle spasm, pain and no radiographic 
evidence of significant degenerative changes.  There was no 
medical evidence of ankylosis of the lumbar spine, moderate 
limitation of motion of the lumbar spine or occasional 
incapacitating exacerbations.  Such orthopedic findings would 
therefore warrant a 10 percent evaluation under Diagnostic 
Codes 5003, 5292 or 5295, but not more.  

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  These changes are not 
applicable in this case as the appellant has not been 
diagnosed with intervertebral disc syndrome.

The enumerated criteria for back disabilities set forth in 
VA's Schedule were changed, effective September 26, 2003.  68 
Fed. Reg. 51,454 (August 27, 2003).  (The appellant was 
notified of these new criteria in the January 2007 
Supplemental Statement of the Case).  This change revised the 
spine criteria to "ensure that it uses current medical 
terminology and unambiguous criteria, and [to ensure] that it 
reflects medical advances that have occurred since the last 
review."  It addition to renumbering the Diagnostic Codes, it 
also provides a new "General Rating Formula for Diseases and 
Injuries of the Spine," under which it is contemplated that 
all spine disabilities will be evaluated.  (Intervertebral 
disc syndrome will be rated under the general rating formula 
for the spine or under a formula for disc syndrome based on 
incapacitating episodes.)  Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  With or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following apply: a 10 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or 
combined ranged of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2). 

An evaluation in excess of 10 percent is not appropriate 
pursuant to the current rating criteria because the clinical 
evidence of record does not show overall limitation of motion 
of the thoracolumbar spine that is less than 185 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  
Specifically, while the medical evidence of record shows that 
the appellant's range of thoracolumbar spine motion is 
restricted, the restriction of her range of motion is not 
commensurate with the next higher rating.  In the absence of 
further limitation of motion as enumerated above or ankylosis 
of any portion of the spine, an evaluation in excess of 10 
percent is not warranted.

Additionally, the medical evidence does not show that the 
appellant's service-connected lumbar strain causes any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment in order to 
warrant a separate rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1).  The clinical evidence of 
record includes no findings of any neurological deficits.  
The clinical evidence of record does not show that the 
appellant's service-connected lumbar spine disability 
includes any objective neurologic abnormalities.

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
his subjective complaints of worsening pain, and objective 
medical evidence has indicated that the appellant sought 
treatment for his low back pain.

Examining the evidence summarized above, and giving due 
consideration to the provisions under 38 C.F.R. § 4.59, as 
well as due consideration to the provisions of 38 C.F.R. 
§§ 4.7, 4.10 and 4.40, the medical evidence of record shows 
that the appellant's orthopedic lumbar symptomatology does 
not approximate the schedular criteria for an evaluation of 
20 percent.  The pain and functional limitations caused by 
the lumbar spine disorder are contemplated in the evaluation 
for the orthopedic symptomatology of the lumbar spine that is 
represented by the current initial 10 percent rating. 

The Board has also considered rating the appellant's service-
connected disability under a different or additional 
Diagnostic Code. The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology. Any change 
in a Diagnostic Code by a VA adjudicator must be specifically 
explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Were additional ratings to be assigned, such action would 
violate the provisions of 38 C.F.R. § 4.14, which prohibit 
the pyramiding.  The codes in question all contemplate 
limitations due to pain, orthopedic and neurologic, of the 
low back.  There is no "entirely different function" 
affected by neurologic versus orthopedic findings that would 
warrant a separate evaluation.  See 38 C.F.R. § 4.55; Esteban 
v. Brown, 6 Vet. App. 259 (1994).  The pain and functional 
limitations caused by the low back disorder are contemplated 
in the initial 10 percent rating that has been assigned.  
Thus, 38 C.F.R. § 4.40, et seq. do not provide basis for the 
assigning of a separate disability rating.

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
since the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Knees

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14.  However, the 
Board notes that the evidence of record demonstrates that the 
appellant's service-connected bilateral knee disability is 
manifested by both ligamentous instability of each knee and 
by functional impairment due to retropatellar pain 
syndrome/patellofemoral syndrome.  The currently assigned 
initial evaluation of 10 percent was originally made by the 
RO under Diagnostic Code 5260, limitation of leg flexion.

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be assigned a 10 percent evaluation.  
A 20 percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5260, 
flexion limited to 45 degrees is rated as 10 percent 
disabling.  Under Diagnostic Code 5261, extension limited to 
10 degrees is rated as 10 percent disabling.  A 20 percent 
evaluation for limitation of motion of the knee is assigned 
where extension is limited to 15 degrees or flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.

Normal extension of the knee is to zero degrees.  38 C.F.R. 
§ 4.71, Plate II.  Normal flexion is 140 degrees.  Id.  
According to these criteria, the appellant has always 
demonstrated normal extension (zero degrees) in the left knee 
and in the right knee.  The appellant has also demonstrated 
normal flexion in the each knee (140 degrees).  

Other factors to consider are the degree of limitation of 
motion that the appellant has, and which is expected during 
flare-ups or with increased use, and the degree of pain he 
has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  In this case, chronic pain was reported 
in each knee.  No muscle atrophy has been demonstrated in 
either leg.  There is no clinical evidence of any muscle 
spasm.  However, crepitus was demonstrated clinically in each 
knee.  The objective medical evidence does show findings of 
tenderness to palpation and points of contact which are 
diseased in each knee, as well as complaints of pain and pain 
on use.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, limitation of motion, crepitation and pain are 
findings that could limit the appellant's functional ability; 
thus the initial assigned evaluation of 10 percent is 
warranted for each knee, effective from February 1, 2001.  
However, the evidence of record does not support a rating in 
excess of 10 percent for the right knee disability at any 
time.  Furthermore, the evidence of record does not support a 
rating in excess of 10 percent for the left knee.  

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  

The clinical evidence of record does contain findings of 
ligamentous instability of each knee; as reflected in the 
October 2001 examination report, this instability is less 
than five degrees in each knee.  Therefore, Diagnostic Code 
5257 is for application.  In the presence of such additional 
and separate disability, a separate rating is in order.  
Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be assigned a 10 percent evaluation.  
A 20 percent evaluation requires moderate impairment; that 
level of impairment has not been demonstrated in the clinical 
evidence of record.

There is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint.  Nor is there any medical evidence of 
ankylosis.  Therefore Diagnostic Codes 5258 and 5256 are not 
for application.

It is again noted that the initial and continued 10 percent 
rating for the right knee is assigned based on the 
crepitation and tenderness to palpation and complaints of 
pain that are evidenced.  Similar findings in the left knee 
account for the assigned 10 percent rating on that side.  

Based on its review of the relevant evidence in this matter, 
and for the reasons set forth above, it is the decision of 
the Board that the preponderance of the evidence favors 
separate schedular evaluations of 10 percent and 10 percent, 
but no more, for the right knee disability and for left knee 
disability with limitation of motion due to pain and lateral 
instability, respectively.

GERD

There is no Diagnostic Code directly applicable to GERD; the 
appellant's service-connected GERD is therefore currently 
rated by analogy under Diagnostic Code 7346, which addresses 
hiatal hernia.  Specifically, Diagnostic Code 7346 dictates 
that persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal, or arm or shoulder pain, productive of 
considerable impairment of health warrants a 30 percent 
disability rating.  A 10 percent disability rating is 
warranted when there are two or more of the symptoms for the 
30 percent rating of less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

As reflected in the clinical evidence of record, the 
appellant's GERD in manifested by complaints of frequent 
indigestion and/or heartburn (pyrosis).  The clinical 
evidence of record reflects that the appellant takes 
medication for treatment.  However, while the appellant has 
complained of indigestion and heartburn, there is no evidence 
of complaints or objective findings of dysphasia, substernal 
pain, shoulder pain, arm pain or impairment of health 
resulting from the appellant's GERD symptoms.  Thus, the 
medical evidence does not show two or more of the symptoms 
necessary to warrant a compensable rating.  Specifically, the 
evidence does not show at least two of the following: 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal, or arm or shoulder pain.  Therefore, a 10 percent 
rating is not warranted and the initial noncompensable 
evaluation is affirmed.

Extra-schedular

Notwithstanding the above discussion, rating in excess of the 
assigned schedular evaluations for the appellant's above 
disabilities may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

There is no evidence that any one of the appellant's service-
connected disabilities addressed above has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations in 
this case are inadequate.  As discussed above, there are 
higher ratings for each of the disabilities, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for any one of 
his service-connected disabilities at issue since 2001, and 
he has not demonstrated marked interference with employment. 

There is no objective evidence of any symptoms due to any one 
of the appellant's service-connected disabilities at issue 
that are not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)


ORDER

An initial evaluation in excess of 10 percent for the lumbar 
spine disability is denied.

Initial evaluations in excess of 10 percent for the right and 
left knee disabilities (crepitation with pain on use) are 
denied.

Initial separate 10 percent schedular evaluations for 
instability of the right knee and the left knee, 
respectively, are granted, subject to the law and regulations 
governing the award of monetary benefits.

An initial compensable evaluation for the appellant's GERD 
disability is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The appellant's reactive airway disease with bronchitis has 
been rated as 60 percent disabling under Diagnostic Code 6602 
of the Rating Schedule (bronchial asthma).  Diagnostic Code 
6602 provides that a 60 percent rating requires FEV-1 of 40- 
to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; at least monthly visits to a physician for required care 
of exacerbation, or intermittent (at least three times per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  For a rating of 100 percent: FEV-1 less 
than 40 percent of predicted, or FEV1/FVC less than 40 
percent, or more than one attack per week with episodes of 
respiratory failure, or daily use of systemic (oral or 
parenteral) corticosteroids or immuno-suppressive 
medications.  The RO has also lumped the appellant's service-
connected sleep apnea into this 60 percent evaluation.

38 C.F.R. § 4.96 states that ratings under Diagnostic Codes 
6600 through 6817 will not be combined with each other.  That 
provision also states that ratings under Diagnostic Codes 
6822 through 6847 will not be combined with each other.  The 
two specified ranges of diagnostic codes are stated in the 
disjunctive and thus, the provision does not automatically 
prohibit the assignment of a rating under Diagnostic Codes 
6600 through 6604 in addition to the assignment of a rating 
under Diagnostic Codes 6822 through 6847.

Furthermore, under 38 C.F.R. § 4.96, a separate rating can be 
assigned for asthma even when the veteran is receiving 
compensation for sleep apnea.  While these respiratory 
conditions each impair his ability to breathe, each condition 
has distinct and separate symptomatology.  The sleep apnea is 
caused by obstructive factors and results in disruption of 
breathing during sleep; the condition is alleviated by the 
use of CPAP.  The reactive airway disease with bronchitis 
results in recurrent attacks of spasmodic contraction of the 
bronchi; the condition is alleviated by the use of 
bronchodilators.  Because the symptomatology does not 
overlap, the RO must consider the assignment of a separate 
rating for the sleep apnea.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).

In addition, the regulations pertaining to the evaluation of 
respiratory conditions were amended, effective October 6, 
2006.  See 71 Fed. Reg. 52457-52460 (2006) (presently 
codified at 38 C.F.R. § 4.96 (2006)).  Generally, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the  
Secretary did so.  But see VAOPGCPREC 7-2003 (Nov. 19, 2003), 
pointing out that the United States Court of Appeals for the 
Federal Circuit - in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) - overruled Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991), to the extent that Karnas conflicts with the 
precedents of the Supreme Court and the Federal Circuit.  
That is, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas, and the prior version may 
be applied, if more favorable, to periods preceding and 
following the change.  See also VAOGCPREC 3- 2000 (Apr. 10, 
2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006).

This change in the regulations does not alter any of the 
specific criteria listed in those Diagnostic Codes.  Rather, 
the new regulations affect how the evaluation criteria are 
applied, including when a pulmonary function test (PFT) is 
required to evaluate the disability, when to apply pre-
bronchodilator values for rating purposes, and which PFT 
result to use (FEV-1 versus FEV-1/FVC versus DLCO (SB)) when 
the level of evaluation would differ depending on the test 
used.  However, no report of any pulmonary function testing 
since the appellant's separation from service is of record.  
In order to clarify this matter, further evidentiary 
development is required.

In addition, the report of the October 2001 examination of 
the appellant includes no description or discussion of the 
factors discussed in Diagnostic Codes 5276 to 5284, including 
characteristic callosities, limitation of dorsiflexion of the 
ankles or range of motion of the toes.  Nor does it contain 
any indication of whether or not the appellant experiences 
pain on use of either foot due to the pes planus and/or the 
plantar fasciitis, or any description of the ranges of motion 
of the appellant's feet.

The medical evidence of record is insufficient for the Board 
to render a decision on the severity of the foot 
disabilities.  These considerations require further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 
175 (1991).  In addition, the duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the appellant to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

Likewise, while the appellant's service medical records 
include a diagnosis of carpal tunnel syndrome and while the 
April 2003 VA joints examination resulted in a diagnosis of 
carpel tunnel syndrome by history, the RO never took steps to 
have any confirmatory testing performed.  This was suggested 
by the April 2003 examiner who noted a lack of nerve 
conduction studies (NCS).  

Despite this evidence, the veteran was not afforded any such 
confirmatory testing.  See Charles v. Principi, 16 Vet. App. 
370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to 
make a decision on a claim, where the evidence of record, 
taking into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.")

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should also be told to 
provide any evidence in his possession 
pertinent to each claim.  38 C.F.R. 
§ 3.159 (2006).

2.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
Tri-Care (or equivalent) health care 
providers and all private physicians 
and/or medical facilities that have 
provided him with any treatment for his 
claimed conditions since his separation 
from service, and secure all available 
relevant reports not already of record 
from those sources.  To the extent there 
is an attempt to obtain any of these 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The veteran and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

3.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the appellant's claimed conditions 
since service not already of record 
should be identified and obtained.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the veteran for 
examination by a pulmonologist, to 
include pulmonary function testing (PFT).  
The examiner should review the 
appellant's claims file in connection 
with the examination.  All appropriate 
tests and x-rays should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should comment on 
the nature and extent of any disorder and 
describe all current respiratory or 
pulmonary pathology.  All findings 
necessary to apply the criteria of 
Diagnostic Code 6602 or any other 
applicable Diagnostic Code should be 
made.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the veteran for a 
podiatry examination.  This examination 
of the appellant's feet is for the 
purpose of evaluating the nature, 
severity and extent of his bilateral pes 
planus, and to ascertain the nature, 
severity and extent of his bilateral 
plantar fasciitis.  The examiner should 
review the appellant's claims file in 
connection with the examination.  All 
appropriate tests and x-rays should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

The examiner should comment on the nature 
and extent of any foot disorder and 
describe all current foot pathology.  The 
examination report should include a 
detailed account of all manifestations of 
foot pathology present, including any 
arthritis, limitation of motion of the 
ankles or feet, existence of callosities 
or the existence of any other defects.  
The examiner should determine the nature, 
extent and current symptomatology of the 
appellant's foot defects.  Special 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, instability, weakness, 
interference with gait, balance or 
propulsion, pain and/or swelling on use, 
and the need for, or effect of, the use 
of shoe inserts or a special shoe.  The 
examiner should clearly identify which 
symptomatology is associated with the 
appellant's pes planus, which is due to 
the plantar fasciitis, and which 
symptomatology is associated with any 
other disorder.

The examiner should identify the 
information on which the opinion is 
based.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide a detailed 
explanation as to all medical conclusions 
rendered.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the examiner.

6.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the veteran for a 
neurological evaluation to determine the 
nature, onset date and etiology of any 
wrist pathology.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  An 
opinion in response to the questions 
below should be obtained even if the 
appellant does not report for the 
examination.

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any left wrist/hand 
disorder found.  All necessary tests and 
studies, including for example, EMG and 
NCS, should be conducted.  The examiner 
should state whether or not the appellant 
currently has carpal tunnel syndrome or 
some other kind of wrist pathology and 
offer an opinion as to whether the onset 
of any such current disorder is 
attributable to his military service.

7.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.

8.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

9.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including, all pertinent 
versions of the regulations, all 
applicable Diagnostic Codes and whether a 
separate rating for any manifestation of 
any disability is warranted.  

10.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to each 
one of the various issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


